PER CURIAM.
We affirm Mr. Wolcott’s convictions for attempted second-degree murder and aggravated battery. We reverse his sentences because of an error in the guidelines scoresheet.
Mr. Wolcott’s primary offense, attempted second-degree murder, was incorrectly scored as a first-degree felony, rather than a second degree felony. See §§ 782.04 and 777.04, Fla.Stat. (1989). This error caused his presumptive sentence to fall within the recommended range of 12 to 17 years’ incarceration. Without this error, the recommended sentencing range would be 3 to 7 years’ incarceration and the permitted range would be community control or 1 to 12 years’ incarceration. Mr. Wolcott was sentenced to 15 years’ incarceration. Therefore, we must reverse Mr. Wolcott’s sentences and remand for resentencing in accordance with a corrected scoresheet. We note that Mr. Wolcott’s judgment correctly reflects that attempted second-degree murder is a second-degree felony.
Affirmed in part, reversed in part, and remanded for resentencing.
SCHEB, A.C.J., and FRANK and ALTENBERND, JJ., concur.